PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Manley, Justin, P.
Application No. 15/935,024
Filed: 25 Mar 2018
For: PULSATION DAMPENER UTILIZING A CHARGLESS MITIGATION DEVICE
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.137(b), filed March 25, 2021, which is being treated as a petition under 37 CFR 1.137(a), to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Wilson Daniel Swayze, Jr. appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party in whose behalf he/she acts.

The petition is GRANTED.

The application became abandoned for failure to timely file a reply within the meaning of 37 CFR 1.113 to the final Office action of March 26, 2020, which set a shortened statutory period for reply of three months.  No extension of time under 37 CFR 1.136(a) was obtained. Accordingly, the application became abandoned on June 27, 2020. A Notice of Abandonment was mailed December 4, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE), the fee of $340.00, and the submission required by 37 CFR 1.114, (2) the petition fee of $525.00 and (3) an adequate statement of unintentional delay.

37 CFR 1.137(b)(4) requires a statement that “the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137 was unintentional.”  Since the statement appearing in the petition varies from the language required by 37 CFR 1.137(b)(4), the statement is being construed as the required statement.  Petitioner must notify the Office if this is not a correct reading of the statement appearing in the petition.

This application is being referred to Technology Center Art Unit 3746 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.

Telephone inquiries concerning this decision should be directed to the Jamice Brantley at 
(571) 272-3814.



/ANDREA M SMITH/
Andrea SmithLead Paralegal Specialist, Office of Petitions